Citation Nr: 1438206	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence material has been received to reopen a claim of entitlement for service connection for a psychiatric disability, other than PTSD, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and L.M.H.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran was afforded a Decision Review Officer (DRO) hearing at the RO in March 2012.  A transcript of the hearing is associated with the claims file.    

The record before the Board consists of the Veteran's paper claims file and electronic records within systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  A July 2000 RO decision denied service connection for a nervous disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a nervous disorder.

3.  Hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required before the Board decides that issue.

With respect to the hypertension claim, the record reflects that the Veteran was provided all required notice in a letter sent in July 2008, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA examinations were provided and no VA medical opinions were obtained in response to the service connection claim being decided herein.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

With respect to the claim for service connection for high blood pressure, there is no evidence suggesting that high blood pressure was present in service or within the one-year presumptive period following service.  There is no competent evidence supporting the Veteran's contention or otherwise suggesting that high blood pressure is related to the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served in peacetime on or after January 1, 1947, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disability Other Than PTSD

The Veteran's claim of entitlement to service connection for a nervous disorder was denied in a July 2000 rating decision based on the RO's determination that the evidence failed to show existence of a current disability or that a disability was incurred in or otherwise related to service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the July 2000 rating decision included the Veteran's service treatment records. 

In June 2008, the Veteran filed a request to reopen the claim for entitlement to service connection for psychiatric disability.  

In April 2008, the Veteran sought VA emergency room treatment and was noted as very anxious, with incoherent conversation.  In a May 2008 VA Medical Center treatment record, the Veteran reported depressed mood, anxiety, anger, restless sleep, memory impairment, and frustration for not being able to complete a military career due to a nervous breakdown.  The Veteran reported he felt unfairly treated in the military and his wife stated that he experienced hallucinations.  The VA psychiatrist noted the Veteran had depressed mood, appropriate affect, decreased concentration, impaired recent memory, good insight, fair judgment.  The diagnostic impression was major depression, recurrent, with psychosis.  

In connection with June 2008 VA treatment, the Veteran reported that he was sent to a psychiatric ward after hitting superiors he perceived were abusing their power.  He reported lack of concentration, forgetfulness, seeing shadows of people, hearing voices, inability to sleep, anxiety, mild to moderate depression, and fatigue.  The Veteran was diagnosed with major depressive disorder, rule out anxiety, and rule out mood disorder due to medical condition (tinnitus).  A July 2008 VA treatment provider assessed anxiety disorder.  According to a September 2008 VA treatment note, the Veteran stated that he felt he was being watched, talked to himself, wished to die, and had increased depression and frustration due to financial problems.  His wife reported he had become aggressive towards her.  A VA psychiatrist assessed major depressive disorder with suicidal ideation, not improved.

In an October 2008 PTSD stressor statement, the Veteran reported that he shared a bunk with a sergeant who caused him nervous trauma by throwing out his bunk bed after the Veteran asked him not to smoke in their bedroom.

In a September 2011 statement, the Veteran stated that the time he was confined for psychiatric treatment in service was a "direct result" of an ear injury from a bazooka that caused tinnitus because, "after a while that sound in your head can cause you to go nuts."  He reported that he was not given any weapons and did simple chores after he was released from psychiatric treatment because the military thought he had mental problems.

The Board finds that the Veteran's VA Medical Center treatment records are new and material, as they relate to a previously unestablished element of entitlement to service connection for a psychiatric disability other than PTSD.  Specifically, the VA treatment records support the presence of a current disability, variously diagnosed as a major depressive disorder or anxiety disorder.  Further, the Veteran's September 2011 statement and June 2008 VA treatment note indicate that the Veteran's variously diagnosed psychiatric disability may be related to service-connected tinnitus on a secondary basis, or alternatively to an in-service event because the evidence indicates the Veteran felt "crazy" due to constant tinnitus in service and was diagnosed with rule out mood disorder due to tinnitus.  Accordingly, reopening of the claim is in order.

Hypertension

The Veteran contends that service connection is warranted for high blood pressure because it is due to his exposure to smoke from cigarettes smoked by a sergeant who was assigned the bunk below his.  

Service treatment records are negative for evidence of hypertension or high blood pressure.  A May 1955 pre-induction examination recorded a blood pressure reading of 110/68, a November 1955 induction examination noted blood pressure of 120/70, and an October 1957 separation examination found the Veteran's blood pressure to be 120/70, all within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

Post-service treatment records show an assessment of controlled hypertension and diagnoses of high blood pressure.  The earliest evidence of hypertension is a January 1998 private treatment record which shows a blood pressure reading of 110/70 and an assessment of high blood pressure.  

After careful review of the record, the Board finds that service connection is not warranted for the hypertension, claimed as high blood pressure.

As an initial matter, the Board finds that hypertension was not present within one year following discharge from service.  There is no medical evidence suggesting the presence of hypertension within one year after the Veteran's discharge from service.  In fact, the medical evidence first documents evidence of high blood pressure in 1998, more than 40 years after the Veteran's separation from active service.  

Additionally, the Board concludes that the Veteran's high blood pressure disorder is not etiologically related to service because there is no competent evidence in the record linking the Veteran's high blood pressure to service.  The Board acknowledges that the Veteran may sincerely believe that his high blood pressure is related to in-service incidents; however, he does not possess the medical expertise required to determine whether his high blood pressure or hypertension is causally related to active service 

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability other than PTSD is granted.

Service connection for hypertension, claimed as high blood pressure, is denied.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a psychiatric disability, to include PTSD, is adjudicated.  

As discussed above, the Board notes that the Veteran competently reported an in-service incident with a bazooka gun that caused tinnitus, which he claims caused a nervous disorder.  A June 2008 VA treatment record provides an indication that the tinnitus could have caused a psychiatric disability with a diagnosis of rule of mood disorder due to medical condition (tinnitus).  

The Board notes that the Veteran was afforded a VA examination in August 2013 that resulted in a diagnosis of dementia not otherwise specified.  The VA examiner noted the Veteran was not a reliable historian due to the dementia.  The examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner explained that the dementia overshadowed any other mental disorder and the claims folder did not provide evidence that he developed a mental disorder in service.

The Board finds the August 2013 VA examination report inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's psychiatric disability was caused or aggravated by the Veteran's service-connected tinnitus or is otherwise related to active service.  Additionally, the Board notes that the Veteran's VA treatment records provide multiple psychiatric diagnoses.  The August 2013 VA examiner failed to provide an opinion on all acquired psychiatric disorders present during the period of the claim. The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

The Board further notes that records of the Veteran's VA treatment were last associated with the record in June 2008.  On remand, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from June 2008 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from June 2008 to the present.

2. Then, the claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the August 2013 examiner to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim. 

Based on the review of the Veteran's pertinent history and the prior examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected tinnitus.   

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the August 2013 examiner is unavailable, the claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by another psychologist or psychiatrist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


